399-/3
                                         ELECTRONIC RECORD

CCA #      14-11-00149-CR                         OFFENSE Aggravated Assault



           Marvin Dwayne Smith v. The State of
STYLE:     Texas                                  COUNTY       Harris




TRIAL COURT:            230th District Court                                            MOTION


TRIAL COURT U:           1147188                      FOR REHEARING IS:.

TRIAL COURT JUDGE:       Belinda Hill                 DATE:


DISPOSITION: WNJOTrJOA fl"> [jriffllUXit             JUDGE:


DATE:               JmIA
JUSTICE:                                 PC

PUBLISH:                                DNP:




CLK RECORD:                                          SUPP CLK RECORD.
                                                                           *W/>
RPT record;                                           SUPPRPTRECORD.       M,
STATE BR                                              SUPP BR

APP BR                                               PROSE BR                   W.
                              IN THE COURT OF CRIMINAL APPEALS




ELECTRONIC RECORD                                    CCA#
                                                                      790-13
        State. S                 Petition              Disposition:.

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:      .   •

                                                       JUDGE:

DATE: _    April !£. 2&*/.                             SIGNED:.                  PC:.

                                                       PUBLISH:                 DNP:
JUDGE:
              f*~ •
                   . MOTION FOR REHEARING IN           MOTION FOR STAY OF MANDATE IS:

CCA IS:.                  ON                                               ON

JUDGE:                                                 JUDGE: